Citation Nr: 1109361	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  03-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bipolar disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1971 and from August 1973 to June 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 decision rendered by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In August 2003, the Veteran testified at a video conference hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the Veterans claims file.

In June 2004, the Board determined that new and material evidence had been submitted which was sufficient to reopen the claim and remanded the case for additional evidentiary development, namely to obtain additional service department records, private medical records, any Social Security Administration (SSA) records, and a VA medical opinion.  In August 2006, the VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) which continued to deny the claim.  

In November 2006, the Board issued a decision which denied service connection for bipolar disorder on the merits.

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (the Court).  In January 2008, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  In that Joint Motion, the parties asserted that the Board provided inadequate reasons and bases for determining that the AMC had complied with the Board's June 2004 remand instructions.

An Order of the Court dated January 10, 2008 granted the motion and vacated the Board's decision.  The case was subsequently returned to the Board.  In April 2008, the Board remanded the matter for additional development consistent with the Court's Order.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there has not been substantial compliance with the terms of its remand directive.  As such, the Board has little choice but to remand this matter for corrective action.   

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

In the June 2004 remand, the Board directed that the Veteran be afforded a VA examination.  The examiner was to provide an opinion as to when the Veteran's bipolar disorder first manifested to a compensable degree.  A VA examination was conducted in June 2006.  Following a psychiatric examination, the examiner indicated that she had "no expertise in assessing compensation" and therefore could not render an opinion as to when the disorder first manifest to a compensable degree.  

In April 2008, the Board again directed that the Veteran be afforded a VA examination in order to obtain a medical opinion as to when bipolar disorder was first manifested to a compensable degree.  The examiner was provided a copy of the relevant rating criteria for guidance.  In August 2009, the Veteran was afforded another VA examination.  Following a psychiatric examination, however, the examiner indicated that she was unable to render an opinion as to when the Veteran's bipolar disorder first manifested to a compensable degree because she was "not a Rating Specialist and do not know what constitutes a compensable degree."  She suggested that an opinion be obtained from a rating specialist.  

The United States Court of Appeals for Veterans Claims (Court) has held that the Board may consider only independent medical evidence to support its findings.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Here, although two examiners have stated their inability to render an opinion to the question asked, the Board finds that the rationale provided is insufficient.  The Board acknowledges that there are cases when an examiner is unable to render a medical opinion due to limits to the most current medical knowledge.  See e.g., Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, however, both examiners have confused the role of medical fact finder with the role of a rating specialist in awarding compensation.  

In order to clarify, the relevant rating criteria provides that a 10 percent, or compensable, rating is warranted for a psychiatric disorder when it results in:  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

Here, the Board, in June 2004 and April 2008, was unable to determine when the Veteran's symptoms of bipolar disorder were first manifested.  As such, it sought a medical opinion from a VA examiner who could review the relevant evidence and provide an opinion as to an approximate date of onset of the bipolar disorder.  Armed with such information, the Board would then be in a better position to make a factual finding as to whether service connection is warranted.  To be clear, the Board is not asking the VA examiner to rate the Veteran's psychiatric disability, as that responsibility falls to VA rating specialists should the underlying claim for service connection be granted.  

In addition, in the April 2008 remand, the Board directed that the Agency of Original Jurisdiction (AOJ) obtain identified relevant private treatment records from Dr. H.  In May 2008, the AOJ sent the Veteran a letter asking for authorization to obtain the records on his behalf.  The Veteran provided the authorization that same month.  It does not appear that the AOJ took action to obtain the records.  Rather, in September 2009, it contacted the Veteran and advised him that the authorization had expired and requested that he sign a new one.  The Veteran responded that same month and directed that the AOJ use the authorization previously provided.  

It is true that an authorization to obtain private medical records will not be honored by the treatment provider if it is too old.  It is unclear whether the Veteran understood this fact.  While the AOJ's delay in seeking the records is not explained by the record, the Veteran has a duty to cooperate with their requests, especially if it could lead to information or evidence supportive of the Veteran's claim.  As such, on remand, the Veteran should be afforded an additional opportunity to either provide the identified records or provide authorization for the AOJ to seek to obtain them on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and seek authorization to obtain all treatment records from Dr. H. in Aurora, Illinois pertaining to the Veteran dated from 1983.  Any such records so obtained should be associated with the Veteran's VA claims folder.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.  If such records cannot be obtained, the AOJ should contact the Veteran and allow him the opportunity to submit such records himself.  

2.  Thereafter, the Veteran's claims folder should be returned to a VA examiner (other than the examiner that conducted the August 2009 VA examination).
 
Following a review of the pertinent evidence of record, the examiner should offer an opinion as to when (e.g. month and year or, if necessary, year) the Veteran's bipolar disorder was first characterized by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

If any opinion cannot be made without resorting to speculation, the examiner should so state.  Any opinion must be accompanied by a supporting rationale.  If the examiner is unable to provide the requested examination, he or she must provide a detailed explanation as to why such opinion could not be provided.  

A copy of the examination report should be associated with the Veteran's VA claims folder.

3.  After undertaking any additional development deemed by it to be appropriate, the AOJ should then readjudicate the Veteran's claim of entitlement to service connection for bipolar disorder.  If the benefits sought on appeal remain denied, in whole or in part, it should provide him with a SSOC and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


